Exhibit 99.2 American Apparel Inc. Second Quarter 2008 Earnings Conference Call August 14, 2008 Operator: Please stand by.Good day everyone and welcome to the American Apparel Inc. Second Quarter 2008 Earnings Conference.Please be aware that today’s conference is being recorded. And now for opening marks and introductions, I would like to turn the conference over to Joe Teklits with ICR.Please go ahead, sir. Joseph Teklits: Okay, thank you and hi everybody.Of course, before I turn the call over to Adrian and Dov and Bill, we’re going to read through the safe harbor.We’re probably going to allow about 45 minutes for this call so we’ll try to wrap it up at around 6:00. Statements contained in this conference call which are not historical facts may be deemed to constitute forward looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Actual future results might differ materially from those projected in such statements due to a number of risks and uncertainties all of which are described in the company’s filings with the SEC. So now I’m going to turn the call over to Adrian Kowalewski, the Director of Corporate Finance and Development.He’ll go through the results for the quarter and then Adrian and Dov and Bill, the Interim CFO, will be around for Q&A.Adrian? Adrian Kowalewski, Director of Corporate Finance & Development: Thanks Joe and hello everyone.With me on the call I have Dov Charney, CEO, and Bill Gochnauer, Interim CFO. Looking at the second quarter, we successfully delivered progress in a number of our key goals for the year.We continued to grow our store base at an accelerated pace both domestically and internationally while at the same time adding necessary staff, infrastructure and systems that will allow us to grow and execute in the future. In the second quarter we opened a total of nine retail stores.In July we announced the opening of five additional stores, including our 200th store which is on Camden High Street in London.So far in August, we have opened three stores, a store in Harlem on 125th Street, two stores in the Province of Alberta in the West Edmonton Mall and a store on 10th Street in Calgary.Those stores take us to 23 stores open for the year and we have currently a pipeline of 40 signed leases. At the end of July, we entered into a purchase and sale agreement to acquire leases out of the Chapter 11 bankruptcy sale of Sharper Image.We assumed a total of eight Sharper Images leases in the following malls:Town Center at Boca Raton, Fashion Valley Mall in San Diego, Sawgrass Mills in Sunrise, Florida, the Westchester Mall in White Plains, New York, Roosevelt Field Shopping Center in Long Island, Menlo Park Mall in Edison, New Jersey, SouthPark Mall in Charlotte, North Carolina, and Montgomery Mall in Bethesda, Maryland.The purchase price of these leases was less than $1 million and we took possession of all these locations on August 1. [For clarification purposes, seven of the eight leases were acquired through the purchase and sale agreement disclosed in the Company's Form 10-Q for the qurater ended June 30, 2008, and the last lease was acquired through a subsequent purchase and sale agreement which is expected to be approved by the bankruptcy court.] Acquiring these leases was beneficial in a number of—for a number of reasons. We were able to lock in rents in many cases at below market.We were able to secure excellent placement within malls, which historically has been difficult for us to negotiate with landlords, and our cost to build out the stores is significantly less than our typical store build.This was due to the fact that the build of the Sharper Image stores just happens to be fairly adaptable to our style of doing stores.We expect nearly all of these stores to be open for business by the end of this month. Given this, we are raising our store opening guidance for 2008 from 40 to 45 stores to 50 to 55 stores. We are very pleased with the performance of our existing stores so far this year, which delivered a 36% comp in Q1 and a 23% comp in Q2.This was an increase on top of our 24% comp in Q2 of ‘07.We continue to see sales momentum at these levels in even our oldest retail stores suggesting that our existing retail business still has room to grow before hitting mature sales levels. The average sales productivity for stores open for more than 12 months for the LTM period ended 6/30/08 was over $1.5 million versus the $1 and a quarter million we recorded at year-end ‘07. We’re also very encouraged by the performance of our newest stores.While the average build out per store has increased, on an annualized basis the new stores we have been opening have been far more productive than in the past. The stores that we’ve opened in the last 12 months are running at about a $1.6 million sales level on an annualized basis.Build out costs for these stores have averaged about $500 to 600 thousand per store. Moving on from retail growth, investing in the business overall has been very important theme for 2008.As we grow and work to meet the needs of the public market, we are catching up on some spending that ideally would have taken place a year or two ago.Unfortunately the company at the time did not have the appropriate resources. While this spending in corporate expense and SG&A is impacting margins this year, we think we should be able to leverage this in the quarters and years to come as our business grows. The spending focus in the second quarter was in some key areas.First off, we invested significantly in increasing our production capacity to meet the increased demand for our products in both the wholesale and retail businesses.In May, we completed the acquisition of U.S. Dyeing & Finishing to add dying and finishing capacity to provide for a more responsive supply chain, better quality control, and lower costs.We also embarked upon significant capital spending at our garment dye facility purchased last December to add additional production capacity, including cutting and sewing. For the quarter, we added an incremental 1,400 manufacturing employees, including the employees that came over as part of the USDF acquisition. Secondly, adding accounting staff has been a top priority, not just to deal with the increased reporting responsibilities of being a public company, but also just to manage the rapid growth of our business.In the past three months we have added experienced professionals in the areas of internal audit, financial reporting, financial planning, as well as an experienced controller.Our Interim CFO, Bill Gochnauer, has also been an important resource over the past several months and we are grateful for his contributions. During the second quarter, approximately $700,000 in fees related to compliance with Sarbanes-Oxley was incurred.Overall our SOX implementation is on track with us having just completed the assessment phase.We are expected to demonstrate significant progress in our remediation of deficiencies by year end.Since we have assessed and reported on the effectiveness of internal controls, we are in compliance with SOX 404 requirements. Next, we are adding staff to our stores, including assistant managers, in order to have a pipeline of experienced managers for upcoming new stores.We’re also making sure that we have the appropriate service levels in our stores as our sales volumes continue to rise.In the future we think we can do a better job with staffing and payroll planning and that will be a goal for the rest of 2008. Finally, after the successful go-live of Phase I of our ERP system at the end of Q1, in Q2 we embarked upon the implementation of Phase II.Phase II is expected to cover distribution, warehouse management, multi-company consolidation, MRP and advanced forecasting, order entry, and advanced quality control for manufacturing. So at the current point, we feel very good about how we are positioned around the globe, our opportunities for growth in the US and around the world over the next many years, and the potential we have to drive margins and earnings much higher.We continue to guide EBITDA—to guide on EBITDA—for $70 to 75 million for the year and EPS from $0.32 to $0.36 per share. Next I’ll turn to the financial results for the quarter and afterwards turn it over for Q&A. For the second quarter of 2008, total net sales totaled $133 million, an increase of 39% over the second quarter of 2007.Total comp store sales increased 23% for the second quarter, on a constant currency basis, on top of the 24% comps from the second quarter of ‘07. Gross margin in the second quarter increased 300 basis points to 59.5%.The primary driver of this increase was a higher mix of retail and online consumer sales resulting from our continued store expansion in the U.S. and international markets.Due to the faster growth of our retail business, the U.S.
